Title: Thomas Jefferson to John H. Cocke, 3 May 1819
From: Jefferson, Thomas
To: Cocke, John Hartwell


          
            Dear General
            Monticello May 3. 19.
          
          It is really scandalous, after so liberal a supply of fish from you to ask a second donation. yet I am forced to it by the stupidity of the servant who in my absence was entrusted with the mission. instead of never stopping till he got home, night overtook him on the road, he encamped, and the water being unchanged thro’ the night, he found the fish all dead on his awakening in the morning. my ponds being all in readiness, and the spawning season hastening away, I am obliged to renounce all modesty and ask your aid a second time. the servant now sent can be relied on never to stop till he delivers them into the pond.
          Mr Stack is arrived from Philadelphia and will open his grammar school in Charlottesville this week. we have procured the female academy in which he will have a schoolroom, & Laporte will take the rest of it for a boarding house. I believe you may be assured he is the ablest classical teacher in America, and seems to be an amiable modest man. if your son is disengaged it is impossible to find a better situation for him. mr Brockenbrough is arrived and relieves my shoulders from a burthen too much for them. I propose to prove Kosciuzko’s will in the district court on Monday and hope you will relieve me from that task. ever and affectionately yours 
          
            Th: Jefferson
          
        